                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,        )
                                 )        Criminal Case No.
     Plaintiff/Respondent,       )      5:16-cr-41-JMH-EBA-1
                                 )
v.                               )        Civil Action No.
                                 )      5:18-cv-546-JMH-EBA
JOHN GUZMAN,                     )
                                 )
     Defendant/Petitioner.       )       MEMORANDUM OPINION
                                 )             & ORDER
                                 )
                                 )

                                 ***

     This matter is before the Court on federal prisoner, John

Guzman’s motion to vacate, set aside, or correct sentence pursuant

to 28 U.S.C. § 2255.    [DE 93]. In his motion, Guzman argues that

his counsel was ineffective during his trial and on appeal. [DE

93-1].   In this case, the record refutes Guzman’s claims of

ineffective assistance of counsel at trial and on appeal that were

properly presented in his § 2255 motion.   Thus, Guzman’s petition

for relief under § 2255 is DENIED and the Court declines to grant

an evidentiary hearing, or issue a certificate of appealability.

               I.    Procedural and Factual Background

     On May 5, 2016, Guzman was indicted on nine (9) separate

counts of bank fraud in violation of 18 U.S.C. § 1344(1). Mr. H.

Wayne Roberts was subsequently appointed CJA counsel for Guzman.

Guzman entered a plea of not guilty on all nine (9) counts.


                                  1
       On November 18, 2016, after a one-week jury trial, Guzman was

found guilty on all nine (9) counts.          [DE 42].   As a result, Guzman

was sentenced to a term of imprisonment of fifty (50) months on

each of the nine counts to run concurrently.             [DE 60].      Guzman is

currently serving his sentence at Federal Medical Center (“FMC”)

in Lexington, Kentucky.       [Id.].

       Guzman   appealed    the    district   court’s    denial   of    Guzman’s

motion for judgement of acquittal.            [DE 64].     Counsel, H. Wayne

Roberts, was appointed as counsel for Guzman in his appeal.                   On

direct appeal, Guzman argued that there was insufficient evidence

to convict him of bank fraud under 18 U.S.C. § 1344(1).                [DE 91 at

5, PageID #1377].     On April 25, 2018, the Sixth Circuit found that

Guzman’s convictions were supported by the evidence and affirmed

the district court.        [Id. at 9, PageID #1381].

       On September 24, 2018, Guzman filed the instant motion.               [DE

93].    Guzman states that the sole ground for his motion to vacate

his sentence is that his trial and appellate counsel provided

ineffective assistance.1          [DE 93 at 4, PageID #1389].

       Guzman makes four arguments in support of his ineffective

assistance claim.      [DE 93-1 at 2-13, PageID #1400-11].                First,

Guzman argues that his counsel was ineffective for failing to


1 Notably, Guzman implies that one or more grounds in the present motion that
have never been raised in federal court, “...due to ineffective assistance of
appellate counsel[,]” but Guzman does not identify any such grounds. [DE 93
at 10, PageID #1395].


                                        2
interview, investigate, and call certain witnesses.       [Id. at 1402-

04].     Second, he argues that his counsel was ineffective for

failing to request the United States to turn over allegedly-

suppressed evidence. [Id. at 6-8, PageID #1404-06]. Third, Guzman

claims his counsel was ineffective for failing to argue that the

trial court inaccurately and confusingly explained the elements of

the crime he was charged with.        [Id. at 8-9, PageID #1406-07].

Fourth, Guzman argues that counsel was ineffective for failing to

raise certain issues on appeal that Guzman wanted to raised,

including questions of counsel’s own ineffectiveness.       [Id. at 9-

13, PageID #1407-11].

       The United States responded in opposition to Guzman’s motion,

[DE 99], and Guzman replied in support.       [DE 102].    This matter

was subsequently submitted to the Magistrate Judge Edward B.

Atkins, [DE 103], who recommended that the Guzman’s motion be

denied with prejudice.    [DE 112].

       On June 10, 2019, Guzman filed objections to Magistrate Judge

Atkins’s Recommended Disposition.      [DE 113].   Guzman “objects to

the R&R in its entirety but will deal with it on a point by point

basis.”    [DE 113 at 2, PageID #1639].   First, Guzman alleges that

his counsel was ineffective for failing to interview and call

“promising witnesses[,]” that would have changed the outcome of

his trial.    [DE 113 at 2, PageID #1639].   Second, Guzman objects,

[DE 113 at 4, PageID #1641], to the Magistrate Judge’s Recommended

                                  3
Disposition, [DE 112 at 9-12, PageID #1624-27], as it relates to

Guzman’s allegation that his counsel failed to file a motion for

suppressed evidence.      [DE 93-1 at 7-8, PageID #1405-06].        Third,

Guzman objects to the Magistrate Judge’s recommendation, again

arguing that his counsel was ineffective because his counsel failed

to object to the trial court’s jury instructions and explanations

and failed to raise that argument on appeal.            [DE 113 at 4-9,

PageID #1641-45].       Finally, Guzman also claims he was denied

effective assistance of counsel during his appeal.          [DE 93-1 at 9-

13, PageID #1407-11].2 We will review each of Guzman’s objections

in turn.

                        II.    STANDARD OF REVIEW

     Generally, a prisoner has a statutory right to collaterally

attack his conviction or sentence. Watson v. United States, 165

F.3d 486, 488 (6th Cir. 1999) (“[B]oth the right to appeal and the

right to seek post-conviction relief are statutory rights ....”).

To be entitled to habeas relief under his 28 U.S.C. § 2255 claims,

Garner must generally show that, inter alia, “there has been such

a denial or infringement of the constitutional rights of the

prisoner   as   to   render   the   judgment   vulnerable   to   collateral

attack.” 28 U.S.C. § 2255(b).



2 Guzman also objects to the Magistrate Judge citing “case law from other
circuits and districts that are not binding on this court.” [DE 113 at 2,
PageID #1639].


                                      4
       In particular, “[t]o prevail on a motion under § 2255, a

[petitioner] must prove ‘(1) an error of constitutional magnitude;

(2) a sentence imposed outside the statutory limits; or (3) an

error of fact or law that was so fundamental as to render the

entire proceeding invalid.’” Goward v. United States, 569 F. App’x

408, 412 (6th Cir. 2014) (quoting McPhearson v. United States, 675

F.3d 553, 559 (6th Cir. 2012)).

       A habeas petitioner may object to a magistrate judge’s report

and recommendation.    Fed. R. Civ. P. 72(b)(2).   If the petitioner

objects, “The district judge must determine de novo any part of

the magistrate judge's disposition that has been properly objected

to.”    Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

“Only those specific objections to the magistrate's report made to

the district court will be preserved for appellate review.” Carson

v. Hudson, 421 F. App’x 560, 563 (6th Cir. 2011) (quoting Souter

v. Jones, 395 F.3d 577, 585–86 (6th Cir. 2005).

       Since plaintiff proceeds pro se, his pleadings are held to a

less stringent standard than those prepared by an attorney and are

liberally construed in his favor. See Fazzini v. Northeast Ohio

Corr. Ctr., 473 F.3d 229, 231 (6th Cir. 2006); Martin v. Overton,

391 F.3d 710, 712 (6th Cir. 2004).




                                  5
                                   III. ANALYSIS

A.   Ineffective Assistance of Counsel

      An ineffective assistance of counsel claim under Strickland

requires that a prisoner show (1) that his “counsel’s performance

was deficient measured by reference to ‘an objective standard of

reasonableness’” and (2) “resulting prejudice, which exists where

‘there   is    a   reasonable      probability     that,   but   for   counsel’s

unprofessional errors, the result of the proceedings would have

been different.’”          United States v. Coleman, 835 F.3d 606, 612

(6th Cir. 2016) (quoting Strickland v. Washington, 466 U.S. 668,

688, 694 (1984)).

      “To     establish     deficient    performance,      a   petitioner    must

demonstrate that counsel’s representation ‘fell below an objective

standard of reasonableness.’”           Wiggins v. Smith, 539 U.S. 510, 521

(2003) (quoting       Strickland, 466 U.S. at 688)).                 Courts have

“declined     to    articulate     specific    guidelines      for   appropriate

attorney conduct and instead have emphasized that ‘[t]he proper

measure of attorney performance remains simply reasonableness

under prevailing professional norms.’” Id. (quoting Strickland,

466 U.S. at 688) (alterations in Wiggins). Still, a court’s review

of this prong includes a “strong presumption that counsel’s conduct

falls    within      the    wide     range    of    reasonable       professional

assistance.”       Strickland, 466 U.S. at 689.       Petitioner carries the

burden of establishing that “‘counsel made errors so serious that

                                         6
counsel   was   not    functioning     as    the     “counsel”    guaranteed    the

defendant by the Sixth Amendment.’”                 Harrington v. Richter, 562

U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 687).

      Prejudice       results   from     a     deficient      performance      when

“counsel’s errors were so serious as to deprive the defendant of

a fair trial, a trial whose result is reliable.”                  Strickland, 466

U.S. at 687.     “It is not enough ‘to show that the errors had some

conceivable effect on the outcome of the proceeding.’” Harrington,

562 U.S. at 104 (quoting Strickland, 466 U.S. at 693).

      Meeting    “Strickland’s    high       bar    is    never   an   easy   task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010).                The standard “must

be   applied    with    scrupulous     care,       lest   ‘intrusive    post-trial

inquiry’ threaten the integrity of the very adversary process the

right to counsel is meant to serve.”               Harrington, 562 U.S. at 105.

“Even under de novo review, the standard for judging counsel’s

representation is a most deferential one” because “[u]nlike a later

reviewing court, the attorney observed the relevant proceedings,

knew of materials outside the record, and interacted with the

client, with opposing counsel, and with the judge.”                    Id.

      In the instant matter, Guzman’s ineffective assistance of

counsel arguments can be divided into trial claims and appeal

claims.   We will discuss each in turn.




                                        7
     (1)    Trial Ineffective Assistance of Counsel Claims.

            a.    Failure to investigate and call potential
                  witnesses.

     First, Guzman alleges that his counsel was ineffective for

failing to interview and call “promising witnesses[,]” that would

have changed the outcome of his trial. [DE 113 at 2, PageID #1639].

As noted in the Magistrate Judge’s Recommended Disposition, [DE

112 at 6-9, PageID #1621-24], Guzman claims that there were nine(9)

people, who should have been interviewed and called as witnesses

in his defense.3    [DE 93-1 at 4-6, PageID #1402-04]. These persons

include (1) Brad Lawson, (2) Tammie Luttrell, (3) Tim Wesley, (4)

David Harrod, (5) Mike Lawson, (6) Mike Feldman, (7) Kristen

Lambert, (8) Morris Chamness, and (9) David Vervile. [DE 93-1 at

5, PageID #1403].

     Guzman’s claim fails because he made no showing that his

counsel failed to interview, investigate, or call witnesses that

would have offered testimony favorable to him. The law is clear

that “[c]ounsel has a duty to make reasonable investigations or to

make a reasonable decision that makes particular investigations

unnecessary.”     Towns v. Smith, 395 F.3d 251, 258 (6th Cir. 2005)

(quoting Strickland, 466 U.S. at 691).          Counsel’s basic function


3 Guzman originally claim his counsel failed to interview and call eleven (11)
witnesses. [DE 93-1 at 5, PageID #1403].       However, the Magistrate Judge
correctly noted that two of the persons Guzman claimed should have testified
did, in fact, testify at his trial. [DE 112 at 6, PageID # 1621, n. 1]. Those
persons were James Tate and Berta Peterson-Smith. [Id.].


                                      8
is “to make the adversarial process work in the particular case.”

Id. (quoting Kimmelman v. Morrison, 477 U.S. 365, 384 (1986)).

       Guzman claims the testimony of the purported witnesses would

have negated the element of intent on all nine (9) counts of bank

fraud on which he was found guilty. [DE 93-1 at 6, PageID #1404].

Guzman takes issue with the fact that two witnesses, Brad Lawson

and Tammie Luttrell, were subpoenaed, but neither were called to

testify.4     [Id. at 5, PageID #1403].             Next, he claims his counsel

failed to investigate and/or interview the balance of the purported

witnesses named above. [Id. at 6, PageID #1404]. Guzman set forth

the particular facts to which each of these purported witnesses

would    allegedly     testify,     but       has    not    attached      affidavits

supporting these claims. [Id. at 5, PageID #1403].

       Guzman’s unsupported allegations must fail. In the instant

case, Guzman offered no affidavits showing what these witnesses’

testimony would have provided, let alone that their testimony

would, in fact, be favorable to him. The affidavits Guzman did

attach offer no new information or no information at all.

       This   Court   has   held,   “[i]n       order      to   present    a   viable

ineffective assistance of counsel claim based upon an alleged

failure by counsel to call a witness to testify at trial, Defendant

must    ‘make   an    affirmative    showing         as    to   the   identity    and



4 According to Guzman, Lawson was present at trial but Luttrell was not.         [DE
93-1 at 5, PageID #1403].

                                          9
availability of the witness to testify, the details of what the

uncalled witness would have testified to, and that the testimony

of the uncalled witness would have produced a different, more

favorable result at trial.’”     United States v. Turek, (E.D. Ky.

Oct. 6, 2015) (quoting Talley v. United States, No. 1:00-CV-74,

2006 WL 3422997, at *9 (E.D. Tenn. Nov. 27, 2006)).

     To make such an affirmative showing, Guzman must, “[a]t the

very least ... submit sworn affidavits from each of the individuals

he has identified as uncalled witnesses stating whether they were

in fact available to appear at trial and able to give testimony

favorable to [the] defense.” See United States v. Strickland, No.

5:15-CR-79-DCR-HAI-2, 2018 WL 1867164, at *8(E.D. Ky. Jan. 22,

2018) (quoting Talley, 2006 WL 3422997, at *10)).     This Court has

held “[a] defendant cannot simply state that the testimony would

have been favorable; self-serving speculation will not sustain an

ineffective assistance claim.”    United States v. Slater, 2011 WL

7168921, *11 (E.D. Ky. Dec. 5, 2011) (quoting United States v.

Ashimi, 932 F.2d 643, 650 (7th Cir. 1991)).

     Here, Guzman did allege the purported witnesses would testify

as to facts favorable to him. [DE 93-1 at 5, PageID #1403].

However, Guzman did not provide affidavits, demonstrating what, in

particular, the nine purported witnesses would have testified to

at trial.   Guzman also failed to show precisely how the alleged

facts they would have testified to would have negated the “intent”

                                 10
element    of    18     U.S.C.    §    1344(1).           Having    failed    to     present

affidavits the Court cannot make any real assessment of how any

testimony       from    the    identified           defense    witnesses      would     have

affected the outcome of Guzman’s case.

     Guzman      did     submit       the   affidavits         of   his    sister,     Berta

Peterson-Smith, and a retired attorney, Morris Chamness.                            However,

neither is sufficient to demonstrate ineffective assistance of

counsel.     [DE 93-2; DE 93-4].                Ms. Peterson-Smith testified at

trial and her affidavit does not more than express disagreement

with how counsel handled the case or how she was questioned.                              It

does not provide any new information.                         As the Magistrate Judge

correctly notes, Ms. Peterson-Smith was interviewed, investigated,

and was called as a witness.                    Thus, Guzman cannot attack his

counsel’s assistance the basis that he failed to do those things.

Likewise, Mr. Chamness’s affidavit did not provide any new or

different information.            [DE 93-4]. He states no more than he “may

have information that could have changed the outcome of Guzman’s

trial.”     [Id.]. The Magistrate Judge’s Recommended Disposition

correctly notes that “[t]his bare assertion clearly provides no

detail or substance as to what Chamness’s testimony would have

produced or how it would have supported Guzman’s case in any way.”

[DE 112 at 9, PageID #1624].

     In     short,       Guzman       cannot    show       that     his    counsel’s     was

unreasonable,          let    alone     that        his   counsel’s       alleged     errors

                                               11
prevented caused him to lose where he should have won. Strickland,

466 U.S. at 694.        As a result, this Court cannot grant Guzman

relief on this claim.

             b.   Failure to file a discovery motion for
                  allegedly-suppressed evidence.

     Second, Guzman objects, [DE 113 at 4, PageID #1641], to the

Magistrate    Judge’s   Recommended    Disposition,   [DE   112   at   9-12,

PageID #1624-27], as it relates to Guzman’s allegation that his

counsel failed to file a motion for suppressed evidence.           [DE 93-

1 at 7-8, PageID #1405-06].     This claim incorporates two specific

allegations.      First, Guzman alleges his counsel was ineffective

for failing to file a motion for discovery. [Id.]. Second, Guzman

claims the United States suppressed evidence which he claims would

have produced a difference result at trial.       [DE 93-1 at 8, PageID

#1406].   Guzman’s claim fails on both points.

     Guzman’s claim that his counsel was ineffective for failing

to file a motion for discovery is easily dispensed with.               Both

Federal Rule of Criminal Procedure 16 and this Court’s General

Discovery order, [DE 12], require the parties to meet and confer.

Both require the United States, upon request of defense counsel,

to turn over discovery to counsel. [Id. at 2, PageID #27].             Thus,

Guzman’s base assumption that his counsel was required to file a

motion for discovery and failed to do so is clearly incorrect.

Further, to the extent Guzman believes his counsel did not request


                                      12
certain discovery, Guzman’s motion fails to specify what discovery

he believes was not requested.         [DE 93-1 at 6-8, PageID #1404-06].

      Instead,    Guzman’s    counsel       did,    in        fact,    receive,    and

acknowledge    receipt   of   a   CD   containing         a    large    quantity    of

discovery, [DE 15-2].       Guzman’s counsel received so much discovery

that he moved to have the case declared complex, [DE 15], the Court

granted the motion, [DE 16]. As a result, Guzman’s argument is

without merit.

      Next, Guzman’s argument that the United States suppressed

evidence which he claims would have produced a difference result

at trial, is equally meritless.             [DE 93-1 at 8, PageID #1406].

Here, Guzman alleges a Brady violation. See Brady v. Maryland, 373

U.S. 83 (1963).    The United States Supreme Court has held “...the

suppression by the prosecution of evidence favorable to an accused

upon request violates due process where the evidence is material

to either guilt or to punishment, irrespective of good faith or

bad faith of the prosecution.”         Id. at 87.        A Brady claim may arise

“where   the   [United   States]       failed      to    volunteer       exculpatory

evidence never requested, or requested in a general way.” Kyles v.

Whitley, 514 U.S. 419, 433 (1995).

      To prevail on his claim, Guzman has the burden to show “(1)

the evidence at issue is ‘favorable [to him], either because it is

exculpatory, or because it is impeaching;’ (2) the State suppressed

the   evidence    ‘either     willfully      or    inadvertently;’          and    (3)

                                       13
‘prejudice...ensued.’”            Skinner v. Switzer, 562 U.S. 521, 536

(2011) (quoting Strickler v. Green, 527 U.S. 263, 281-282 (1999).

        Guzman’s objections state only that the United States failed

to turn over and counsel obviously did not request a copy a

handwriting analysis.            [DE 113 at 4, PageID #1641].            Simply put,

as   noted     in   the    Magistrate    Judge’s       Recommended       Disposition,

Guzman’s fails to explain what evidence is at issue, let alone how

it would be favorable to him, whether the United States suppressed

it willfully or inadvertently, or that he was prejudiced as a

result of any alleged suppression.                [DE 93-1 at 7-8, PageID #1405-

06; DE 112 at 9-12, PageID #1624-27].                As such, his objection must

fail.

               c.   Failure   to   Object  to  Constructive
                    Amendment of the Indictment and Failure
                    to Raise Issue on Appeal.

        Guzman’s    next    objects     to    Magistrate       Judge’s    Recommended

Disposition, which found the trial court did not constructively

amend    the    charges     in    Guzman’s        indictment    through    its   jury

instructions, and thus his counsel was not ineffective for failing

to object to such instructions.               [DE 112 at 18, PageID #1633; DE

113 at 4, PageID #1641].           Notably, the Magistrate Judge also found

that Guzman cannot relitigate this issue here because he argued it

on direct appeal.          [DE 112 at 17, PageID #1632].             We agree with

the Magistrate Judge.



                                             14
      In his motion, Guzman argued that his counsel was ineffective

for   not   challenging   or   objecting    to   the   district   court’s

constructive amendment of the indictment and failure to raise the

issue on direct appeal.    [DE 93-1 at 8-9, 1406—7].       In support of

his argument, Guzman implies that his counsel failed to object to

the Court’s jury instructions and explanation of the elements and

terms of the offenses he subsequently was convicted of.           [Id.].

      The Magistrate Judge’s Recommended Disposition found that

Guzman failed to show that a constructive amendment occurred.         [DE

112 at 12-18, PageID #1627-33].         In particular, the Magistrate

Judge found that the Court’s jury instructions for bank fraud were

correct, as where its explanation of the terms “scheme to defraud.”

[Id. at 16, PageID #1631]. Moreover, he found the Court referenced

the correct statute and charges in the indictment when it made its

instructions and explanations.     [Id. at 17-18, PageID #1632-33].

As a result, the Magistrate Judge found that, even had Guzman’s

counsel objected to the instructions his objection would have

failed. [Id. at 18, PageID #33].        Thus, Guzman cannot demonstrate

his counsel’s conduct was ineffective in this instance or that he

was prejudiced. [Id.]; see also, Strickland, 446 U.S. at 689-90.

      Guzman objects to the Magistrate Judge’s recommendation,

again arguing that his counsel was ineffective because his counsel

failed to object to the trial court’s jury instructions and failed

to raise that argument on appeal.        [DE 113 at 4-9, PageID #1641-

                                   15
45].     Guzman’s entire claim stems from his incorrect assumption

that the trial court’s instructions and the evidence presented

constructively amended his indictment.

        Because no constructive amendment occurred Guzman’s argument

collapses.       Constructive amendment occurs when “...both the jury

instructions and the evidence at trial vary from the indictment to

broaden the basis for conviction.”            United States v. Bradley, 917

F.3d 493, 502 (6th Cir. 2019) (quoting United States v. Kuehne,

547 F.3d 667, 683-84 (6th Cir. 2008)).               This happens “when the

terms are in effect altered by the presentation of evidence and

jury instructions which so modify essential elements of the offense

charged that the defendant may have been convicted of an offense

other than the one charged in the indictment.” Id. at 501-2.

        The Sixth Circuit has stated “[t]o assess whether there has

been a constructive amendment...to the indictment, [the Court

must]    ‘review    the   language     of    the   indictment,   the   evidence

presented at trial, the jury instructions, and the verdict forms

utilized by the jury.’” Bradley, 917 F.3d at 502 (quoting Kuehne,

547 F.3d at 683-84)).       Here, Guzman “...bears the burden of proof

in demonstrating that a ... constructive amendment occurred.”

        Guzman   argues   that   the    Court’s     jury   instructions    were

“confusing” and thus “prejudiced Guzman at trial in that the Jury

believed that it could find either section without any corrective

instruction from the court or no contemporaneous objection from

                                        16
counsel.”    [Id. at 7, PageID #1644].      As a result, Guzman claims

that “[t]here is a substantial likelihood that Guzman was convicted

of an offense other than the one charged in the indictment.”        [Id.

at 8, PageID# 1645].    He further argues that his trial counsel,

who also represented him on appeal, refused to make this argument

on appeal because it was a “conflict of interest.”          [Id. at 5,

PageID #164].   These arguments are without merit.

     At bottom, Guzman argues the Court incorrectly instructed the

jury on the wrong statutory section.       Guzman was charged with bank

fraud under 18 U.S.C. § 1344.     [DE 1].       There are two sections

under the bank fraud statute. See 18 U.S.C. § 1344. It provides:

            Whoever knowingly executes, or attempts to
            execute, a scheme or artifice—

                (1) to     defraud     a      financial
                institution; or

                (2) to obtain any of the moneys,
                funds, credits, assets, securities,
                or other property owned by, or under
                the custody or control of, a
                financial institution, by means of
                false   or   fraudulent   pretenses,
                representation, or promises;

            Shall be fined not more than $1,000,000            or
            imprisoned not more than 30 years, or both.

18 U.S.C. §§ 1344(1)-(2).

     Guzman argues “...the instruction[s] given in [his] trial for

§ 1344 (1) do not reflect an approved definition under federal law

for that section.”     [DE 113 at 6, PageID #1643].        Instead, he


                                 17
argues the Court improperly instructed the jury as to section (2)

instead of section (1). [Id. at 7, PageID #1644].

     The Sixth Circuit has stated, “[t]he elements of bank fraud

under 18 U.S.C. § 1344 are: ‘(1) the defendant knowingly executed

or   attempted    to   execute   a   scheme   to   defraud   a   financial

institution; (2) the defendant had an intent to defraud, and (3)

the financial institution was insured by the FDIC.’” United States

v. Kerley, 784 F.3d 327, 343 (6th Cir. 2015) (citing United States

v. Dowlen, 514 Fed. Appx. 559, 563 (6th Cir. 2013)).

     Guzman argues the Court incorrectly explained the meaning of

the terms and phrase “a scheme to defraud” and “false or fraudulent

pretenses, representations or promises.” [DE 113 at 6-7, PageID

#1643-44].     The Court specifically explained as follows:

             I will explain some of those terms. A scheme
             to defraud includes a plan or course of action
             by which some intends to deprive another of
             money or property by means of false or
             fraudulent   pretenses,   representations   or
             promises.

             The term false or fraudulent pretenses,
             representations or promises means any false
             statements or assertions that conceal a
             material fact of a matter in question that
             were known to be un – were either known to be
             untrue when made or made with reckless
             indifference to their truth.

[DE 85 at 872-875; DE 45 at 13-4].

     Guzman argues these instructions are “confusing” because the

Court used the language “by means of false or fraudulent pretenses,


                                     18
representations, or promises” to explain “scheme to defraud,” and

that the same language is also contained within the statutory text

of 18 U.S.C. § 1344(2).        [DE 113 at 6-7, PageID #1643-44].   We

disagree.

     A scheme to defraud includes “any plan or course of action by

which someone intends to deprive another by deception of money or

property     by   means   of     false   or   fraudulent   pretenses,

representations, or promises.”      United States v. Daniel, 177 F.3d

472, 479 (6th Cir. 2003)(internal citation omitted).       The Sixth

Circuit has noted that “[s]ubsection (1) and (2) of § 1344 prohibit

much of the same behavior, [but] they do not overlap perfectly.”

United States v. Selgjekaj, 678 Fed. Appx. 379, 384 (6th Cir. 2017)

(citing Loughrin v. United States, 573 U.S. 351, 355-57 (2014)).

     Rather, the language of section 2 is broader than section 1

as to the whom a false representation can be made. See 18 U.S.C.

§ 1344.     The Sixth Circuit has noted that “[w]hile both sections

cover obtaining from a bank by making false representations to the

bank, § 1344(2) also covers false representations to person other

than the bank so as to gain control of property in the custody of

the bank.” Selgjekaj, 678 Fed. Appx. at 384 (citing Loughrin v.

United States, 573 U.S. at 355-57.

     Here, the Court was clearly explaining in the context of a “a

scheme to defraud,” under the narrower language of 18 U.S.C. §



                                   19
1344(1), not the broader language of 18 U.S.C. § 1344(2).         The

Court explicitly stated:

          The indictment charges the defendant with nine
          counts of bank fraud.

          For you to find the defendant guilty of any
          count of bank fraud, you must find that the
          government has proved as to each - - that count
          each and every one of the following elements
          beyond a reasonable doubt.

          First, that the defendant knowingly executed
          or attempted to execute a scheme to defraud a
          bank...

[DE 85 at 872-875; DE 45 at 13-4] (emphasis added).

     This language clearly reflects a charge under 18 U.S.C. §

1344(1), which creates criminal liability for “[w]hoever knowingly

executes, or attempts to execute, a scheme or artifice— (1) to

defraud a financial institution...[,]” rather than a charge under

18 U.S.C. § 1344(2), which does that same for those who would

“obtain any of the moneys, funds, credits, assets, securities, or

other property owned by, or under the custody or control of, a

financial institution, by means of false or fraudulent pretenses,

representation, or promises...”        Accordingly, we agree with the

Magistrate Judge that these explanations were not incorrect.      [DE

112 at 16, PageID #1631].

     In addition, we note that this claim was argued and considered

on direct appeal.   [DE 112 at 17, PageID #1632].       As the Sixth

Circuit has stated “[i]ssue which are fully, fairly presented and


                                  20
considered on direct appeal may not be relitigated in a § 2255

proceeding absent exceptional circumstances or an intervening

change in the law.”          Wright v. United States, 182 F.3d 458, 467

(6th Cir. 1999); DuPont v. United States, 76 F.3d 108, 110-11 (6th

Cir.   1996).     In   the    instant   case,   there   are   no   exceptional

circumstances nor change in the law warranting Guzman to relitigate

the claims he raised on direct appeal.            As such, even if Guzman

could demonstrate ineffective assistance and prejudice, he would

be precluded from relitigating this claim here.

       (2)   Appeal Ineffective Assistance of Counsel Claims.

       As noted above, Guzman also claims he was denied effective

assistance of counsel during his appeal.          [DE 93-1 at 9-13, PageID

#1407-11]. In particular, Guzman argues that his counsel, who

represented him in both his trial and on appeal, had a conflict of

interest which prevented him from arguing ineffective assistance

of counsel against himself on appeal and that he failed to raise

other issues. [Id.]. Guzman was especially upset that his counsel

did not raised issues Guzman specifically wanted raised on appeal.

[Id. at 10, PageID #1408]. These arguments, Guzman claims, were

“clearly stronger than those presented.”                [Id. at 11, PageID

#1409].

       The Magistrate Judge’s Recommended Disposition found Guzman’s

claims meritless, [DE 112 at 18-20, PageID #1633-35], determining

that even if Guzman had brought an ineffective assistance of

                                        21
counsel claim on direct appeal, it is unlikely it would have been

considered and did not have to be preserved on direct appeal. [Id.

at 19, PageID #1634].     In addition, the Magistrate Judge found

that Guzman “...fail[ed] to show any reasonable probability that

he would have prevailed on appeal had his counsel raised any of

these issues[.]” [Id. at 20, PageID #1635].      Thus, the Magistrate

Judge concluded that Guzman failed to show that his counsel’s was

insufficient or that Guzman was prejudiced by such conduct. [Id.].

     Guzman objects to the Magistrate Judge’s recommendation,

again arguing that his counsel was ineffective because his counsel

had a “conflict of interest.”      [DE 113 at 8, PageID #1645].     In

particular, he claims that “[t]here can be no doubt that Guzman

was denied effective counsel on appeal because under the 6th

Amendment, he was entitled to conflict-free representation.        [DE

113 at 8-9, PageID #1645-6].

     Guzman’s objections fail. We note that Guzman provides almost

no factual or legal support for his claim of ineffective assistance

of counsel during his appeal.     [Id.]; see also, O’Malley v. United

State, 285 F.2d 733, 735 (6th Cir. 1961) (“When a motion is made

to vacate or set aside a judgment under Section 2255, the movant

must set forth facts which entitle him to relief.”).          Even so,

Guzman’s claim is without merit. As the Magistrate Judge correctly

noted “[t]o succeed on a claim that appellate counsel performed

ineffectively,   a   petitioner   almost   demonstrate   a   reasonable

                                   22
probability that, but for his counsel’s unreasonable failure to

raise [an] issue on appeal, he would have prevailed.”            Dufresne v.

Palmer, 876 F.3d 248, 257 (6th Cir 2017) (quoting Webb v. Mitchell,

586 F.3d 383, 399 (6th Cir. 2009); Smith v. Robbins, 528 U.S. 259,

289 (2000)).

      In the instant case, Guzman complains that his counsel neither

did raise nor could raise an ineffective assistance of counsel

claim on direct appeal.         [DE 113 at 8, PageID #1645].         Guzman is

incorrect.    A defendant may not raise an ineffective assistance of

counsel     claim    on    direct   appeal   because   there   has    been   no

opportunity to “...develop and include in the record evidence

bearing on the merits of allegations.” United States v. Warman,

578 F.3d 320, 348 (6th Cir. 2009).           Moreover, Guzman’s counsel did

not have to bring such a claim on direct appeal to preserve the

claim for a collateral attack.         Massaro v. United States, 538 U.S.

500, 509 (2003).           Thus, Guzman’s argument that he was denied

effective assistance of counsel because his counsel did not raise

ineffective assistance of counsel on direct appeal is simply devoid

of merit.

C.   Evidentiary Hearing

      Section       2255   requires   that    a   district   court   hold    an

evidentiary hearing to determine the issues and make findings of

fact and conclusions of law “[u]nless the motion and the files and

records of the case conclusively show that the prisoner is entitled

                                       23
to no relief.”       28 U.S.C. § 2255(b); see also Arredondo v. United

States, 178 F.3d 778, 782 (6th Cir. 1999).                  Here, because the

record refutes Guzman’s factual allegations and conclusively shows

that Guzman is not entitled to habeas relief, the Court will not

hold an evidentiary hearing.         See Arredondo, 178 F.3d at 782.

D.   Certificate of Appealability

      “[A] certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2).             To make this

showing   for   constitutional    claims    rejected        on   the   merits,   a

Defendant must demonstrate that “reasonable jurists would find the

district court's assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 338 (2003). The “question is

the debatability of the underlying constitutional claim, not the

resolution of that debate.”          Miller–El, 537 U.S. at 342.             For

claims denied on procedural grounds, a certificate appealability

“should issue when the prisoner shows, at least, that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district was correct in

its procedural ruling.”       Slack, 529 U.S. at 484.

      In this case, the Court has considered the issuance of a

certificate     of   appealability    as   to   each   of    Guzman’s    claims.

                                      24
Ultimately, no reasonable jurist would find the assessments on the

merits debatable or wrong.       Additionally, as to Guzman’s claims

that are procedurally barred, the Court finds that no jurist of

reason would find the correctness of the foregoing procedural

rulings debatable.   As a result, no certificate of appealability

shall issue.

                           IV.   Conclusion

     In the instant case, Guzman was represented by counsel at all

pertinent times prior to and during his trial, as well as on direct

appeal.   Guzman’s motion fails to demonstrate that counsel was

ineffective or “[t]he motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.”    28

U.S.C. § 2255(b).    Because “it plainly appears . . . that the

moving party is not entitled to relief, the [Court] must dismiss

the motion.”   Rules Governing Section 2255 Proceedings, Rule 4.

Accordingly, IT IS ORDERED as follows:

     1)   Defendant/Petitioner John Guzman’s Motion to Vacate,

Amend, or Correct Sentence pursuant to 28 U.S.C. § 2255 [DE 93]

is, and hereby SHALL be, DENIED;

     2)   Guzman’s request for an evidentiary hearing is, and

hereby SHALL be, DENIED;

     3)   Guzman’s request for a certificate of appealability is,

and hereby SHALL be, DENIED;



                                   25
     4)   This action is DISMISSED and STRICKEN from the Court’s

active docket; and

     5)   Judgment SHALL be entered contemporaneously with the

Memorandum Opinion and Order.

     This the 29th day of August, 2019.




                                26
